DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/463067 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant application and the reference application overlaps.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 5, 8-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-10 of copending Application No. 16/624583 in view of Wendt et al. (US 2005/0211500 A1).  Wendt et al. discloses a porous sound absorber.
This is a provisional nonstatutory double patenting rejection.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “mainly” in claim 9 is a relative term which renders the claim indefinite. The term “mainly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 7, 9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (JP20092758701 A) (“Ishida”), as understood from the translation of the reference.
With respect to claim 1, Ishida discloses a nonwoven insulating material comprising a nonwoven laminate formed of a stack of a plurality of sheets of a filament nonwoven fabric having a plurality of drawn filaments arranged and oriented in one direction (abstr., 0008, 0016, 0040, Fig. 9), the diameter of the plurality of filaments being from 1 to 10 µm (0015).  The range of the diameter overlaps the range of the mode value of a diameter distribution recited in the claim; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Regarding the recitation in the preamble “A nonwoven sound absorbing material,” that recitation has been interpreted as a recitation of intended use; since the reference discloses the elements of the nonwoven material, it would be expected that the material according to the reference is capable to perform as intended.
Regarding claim 3, Ishida teaches the material of claim 1, wherein a grammage of the filament nonwoven fabric is 30 g/m2 (0028), which is within the recited range.
As to claim 4, Ishida teaches the material of claim 3.  Ishida discloses the thickness of the nonwoven fabric of 100 µm (0028), thus, a specific volume is 3.3 cm3/g, which is within the claimed range.
With respect to claim 7, Ishida teaches the material of claim 1.  Ishida discloses that at least one pair of fiber laminates is stacked (0045), providing an example shown in Fig. 9, thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the material comprising a number of sheets within the range recited in claim 7, as duplication of parts has no patentable significance, unless a new and unexpected result is produced (MPEP 2144.04(VI)).    
With respect to claim 9, Ishida teaches the material of claim 1, wherein each of the plurality of drawn filaments comprises polyester or polypropylene (0015).
Regarding claim 11, Ishida teaches the material of claim 1, wherein the nonwoven fabric has a plurality of second drawn filaments arranged and oriented in a direction orthogonal to the one direction (0040, Fig. 9).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (JP20092758701 A) (“Ishida”), as understood from the translation of the reference, in view of Bansal et al. (US 6548431 B1) (“Bansal”).
Regarding claim 2, Ishida teaches the material of claim 1.  Ishida discloses drawing ratio of 3 to 10 (0035), which overlaps the recited range, and the average diameter of the plurality of drawn filaments in the range of from 1 to 20 µm (0015, 0035).  Ishida is silent with respect to a variation coefficient of the diameter distribution of the plurality of drawn filaments being in a range of from 0.1 to 0.3.  Bansal discloses that a variation coefficient of the diameter distribution of drawn polymer filaments comprising PET of more than about 25% is known in the art (abstr., col. 9, lines 47-67).  The range of the variation coefficient of the diameter distribution overlaps the range recited in claim 2; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the drawn filaments of Ishida having a variation coefficient of the diameter distribution as discloses in Bansal, as such variation coefficient of the diameter distribution of drawn polymer fibers is known in the art of nonwovens comprising drawn polymer fibers comprising PET.
Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida, as understood from the translation of the reference, in view of Brown et al. (US 2015/0322603 A1) (“Brown”).
With respect to claim 5, Ishida discloses the material of claim 1, but is silent with respect to a tensile strength of the filament nonwoven fabric in a drawing direction of the plurality of drawn filaments.  Brown discloses a nonwoven fabric comprising a plurality of drawn filaments (abstr, 0063, 0089), wherein a tensile strength of the filament nonwoven fabric in a drawing direction is from about 12 gf/gsm/cm width to about 80 gf/gsm/cm width of the nonwoven web (0112).  The range of values of tensile strength overlaps the range recited in claim 5; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the material of Ishida having a tensile strength as disclosed in Brown, as such tensile ·strength is known in the art of nonwoven fabrics comprising drawn filaments.
Regarding claim 6, Ishida teaches the material of claim 1, but is silent with respect to an air permeability of the filament nonwoven fabric as recited in the claim.
Brown discloses a nonwoven fabric comprising a plurality of drawn filaments (abstr., 0063, 0089), wherein an air permeability of the fabric is 17.4. m3/m2 ·min which is within the recited range; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the material of Ishida having an air permeability of the nonwoven fabric as disclosed in Brown, as such air permeability is known in the art of nonwoven fabrics comprising drawn filaments.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida, as understood from the translation of the reference, in view of Sugimoto et al. (US 8887864 B2) (“Sugimoto”).
With respect to claim 8, Ishida teaches the material of claim 1, but is silent with respect to a normal incident sound absorption coefficient as recited in the claim.  Sugimoto discloses a sound absorbing material (abstr.), wherein a normal incident sound absorption coefficient has a peak at frequency of less then 2000 Hz, and the normal incident sound absorption coefficient reaches more than 50% at the peak (col. 9, lines 24-37, Fig. 4).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the material of Ishida having a normal incident sound absorption coefficient as disclosed in Sugimoto, as the normal incident sound absorption coefficient as disclosed in Sugimoto is known in the art of Sound absorbing materials.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida, as understood from the translation of the reference, in view of Sakata et al. (US 3770866) (“Sakata”).
With respect to claim 10, Ishida discloses the material of claim 10, but is silent with respect to intrinsic viscosity of polyethylene terephthalate.  Sakata discloses drawn polyethylene terephthalate filaments, wherein intrinsic viscosity of polyethylene terephthalate is 0.62 (col. 1, lines 32-34, col. 7, lines 25-26).  The value of intrinsic viscosity is within the recites range.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the material of Ishida drawn PET filaments having intrinsic viscosity as recited in Sakata, as such intrinsic viscosity of drawn PET filaments it is known in the art.



Information Disclosure Statement
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783